Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered October 2, 1996, convicting him of criminal possession of stolen property in the fourth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing (Rotker, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The hearing court properly concluded that the defendant’s arrest was supported by probable cause and that the subsequent search of his personal effects during the booking process was lawful (see, People v Perel, 34 NY2d 462, 466; People v Greenwald, 90 AD2d 668; cf., Illinois v Lafayette, 462 US 640, 642).
The defendant’s remaining contentions are without merit. Bracken, J. P., Thompson, Sullivan and Pizzuto, JJ., concur.